Title: To James Madison from Henry Lee, 6 June 1812
From: Lee, Henry
To: Madison, James


Dear Sir
Alexa. June 6th. 12
As the enclosed paper from the metropolis of yr. own state may not so soon reach yr. eye as in the way sent I therefore transmit it.
In one paragraph Lord Cs. letter mentioned by you to day is fully met, & the subscribers to the paper seem to me as committed to support the govt. now with their lives & fortunes. I presume his Lordship’s letter will not long be with-held from the public. Yr. affec: friend
H Lee
